Case 3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 1 of 51




                EXHIBIT A
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                       INDEX NO. EFCA2021001849
                Case 3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page
NYSCEF DOC. NO. 1                                                        2 of 51
                                                                    RECEIVED  NYSCEF: 07/23/2021

         SUPREME COURT OF THE STATE OF NEW YORK
         BROOME COUNTY
                                                                        )
          VILLAGE OF JOHNSON CITY,                                      )
                                                                        )
                          Plaintiff,                                    )   Index No. ________/2021
          -vs -                                                         )
                                                                        )   COMPLAINT
          3M COMPANY, f/k/a Minnesota Mining and Manufacturing )
          Co., AGC CHEMICALS AMERICAS INC., AMEREX                      )
          CORPORATION, ARKEMA INC., ARCHROMA U.S.,                      )
          INC., BASF CORPORATION, individually and as successor
          in interest to Ciba Inc., BUCKEYE FIRE EQUIPMENT              )
          COMPANY, CARRIER GLOBAL CORPORATION,                          )
          CHEMDESIGN PRODUCTS INC., CHEMGUARD INC.                      )
          CHEMICALS, INC., CLARIANT CORPORATION,                        )
          individually and as successor in interest to Sandoz Chemical )
          Corporation, CORTEVA, INC., individually and as successor )
          in interest to DuPont Chemical Solutions Enterprise,
                                                                        )
          DEEPWATER CHEMICALS, INC., DUPONT DE
          NEMOURS INC., individually and as successor in interest to )
          DuPont Chemical Solutions Enterprise, DYNAX                   )
          CORPORATION, E. I. DUPONT DE NEMOURS AND                      )
          COMPANY, individually and as successor in interest to         )
          DuPont Chemical Solutions Enterprise, KIDDE-FENWAL,           )
          INC., individually and as successor in interest to Kidde Fire )
          Fighting, Inc., NATION FORD CHEMICAL COMPANY,
                                                                        )
          NATIONAL FOAM, INC., THE CHEMOURS COMPANY,
          individually and as successor in interest to DuPont Chemical )
          Solutions Enterprise, THE CHEMOURS COMPANY FC,                )
          LLC, individually and as successor in interest to DuPont      )
          Chemical Solutions Enterprise, and TYCO FIRE                  )
          PRODUCTS, LP, individually and as successor in interest to )
          The Ansul Company, and DOE DEFENDANTS 1-20,                   )
          fictitious names whose present identities are unknown.
                                                                        )
                          Defendants.                                   )
                                                                        )




                                                   6 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                                INDEX NO. EFCA2021001849
                Case 3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page
NYSCEF DOC. NO. 1                                                        3 of 51
                                                                    RECEIVED  NYSCEF: 07/23/2021




                    Plaintiff, Village of Johnson City, (“Plaintiff”), by and through its undersigned counsel,

         hereby files this Complaint against Defendants, 3M COMPANY, f/k/a Minnesota Mining and

         Manufacturing Co., AGC CHEMICALS AMERICAS INC., AMEREX CORPORATION,

         ARKEMA INC., ARCHROMA U.S., INC., BASF CORPORATION, BUCKEYE FIRE

         EQUIPMENT           COMPANY,        CARRIER       GLOBAL       CORPORATION,           CHEMDESIGN

         PRODUCTS INC., CHEMGUARD INC., CHEMICALS, INC., CLARIANT CORPORATION,

         CORTEVA, INC., DEEPWATER CHEMICALS, INC., DUPONT DE NEMOURS INC.,

         DYNAX CORPORATION, E. I. DUPONT DE NEMOURS AND COMPANY, KIDDE-

         FENWAL, INC., NATION FORD CHEMICAL COMPANY, NATIONAL FOAM, INC., THE

         CHEMOURS COMPANY, THE CHEMOURS COMPANY FC, LLC, and TYCO FIRE

         PRODUCTS LP, and DOE DEFENDANTS 1-20, fictitious names whose present identities are

         unknown (collectively “Defendants”) and alleges, upon information and belief, as follows:

                                                   INTRODUCTION

                    1.     This action arises from the foreseeable contamination of groundwater caused by the

         use of aqueous film-forming foam (“AFFF”) products that contained per- and poly-fluoroalkyl

         substances (“PFAS”), including perfluorooctane sulfonate (“PFOS”) and perfluorooctanoic acid

         (“PFOA”).

                    2.     PFOS and PFOA are fluorosurfactants that repel oil, grease, and water. PFOS,

         PFOA, and/or their chemical precursors, are or were components of AFFF products, which are

         firefighting suppressant agents used in training and firefighting activities for fighting Class B fires.

         Class B fires include fires involving hydrocarbon fuels such as petroleum or other flammable

         liquids.

                    3.     PFOS and PFOA are mobile, persist indefinitely in the environment, bioaccumulate

         in individual organisms and humans, and biomagnify up the food chain. PFOS and PFOA are also
                                                            2


                                                        7 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
                Case 3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page
NYSCEF DOC. NO. 1                                                        4 of 51
                                                                    RECEIVED  NYSCEF: 07/23/2021




         associated with multiple and significant adverse health effects in humans, including but not limited

         to kidney cancer, testicular cancer, high cholesterol, thyroid disease, ulcerative colitis, and

         pregnancy-induced hypertension.

                4.      At various times from the 1960s through today, Defendants designed,

         manufactured, marketed, distributed, and/or sold AFFF products containing PFOS, PFOA, and/or

         their chemical precursors, and/or designed, manufactured, marketed, distributed, and/or sold the

         fluorosurfactants and/or perfluorinated chemicals (“PFCs”) contained in AFFF (collectively,

         “AFFF/Component Products”).

                5.      Defendants    designed,    manufactured,     marketed,   distributed,   and/or   sold

         AFFF/Component Products with the knowledge that these toxic compounds would be released

         into the environment during fire protection, training, and response activities, even when used as

         directed and intended by Defendants.

                6.      Since its creation in the 1960s, AFFF designed, manufactured, marketed,

         distributed, and/or sold by Defendants, and/or that contained fluorosurfactants and/or PFCs

         designed, manufactured, marketed, distributed, and/or sold by Defendants, was sold to municipal

         airports, such as United States Airforce Plant 59, used as directed and intended by Defendants, and

         subsequently released into the environment during fire protection, training, and response activities,

         resulting in widespread PFAS contamination. AFFF products containing PFAS were purchased,

         consumed, used, mixed, stored, handled, transported, discharged, released, and/or disposed of at

         United States Airforce Plant 59 (“USAF Plant 59”).

                7.      Defendants’ AFFF/Component Products have been used at USAF Plant 59 for more

         than 45 years in routine training and emergency activities, allowing PFOS/PFOA to travel to the

         surrounding groundwater, causing contamination of various of Plaintiff’s water supply wells.



                                                          3


                                                      8 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
                Case 3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page
NYSCEF DOC. NO. 1                                                        5 of 51
                                                                    RECEIVED  NYSCEF: 07/23/2021




                   8.    PFAS leached into the air, soil, and groundwater at and surrounding the USAF Plant

         59, contaminating the environment, and poisoning the groundwater on and off site. The resulting

         PFAS contamination has impacted three public water supply wells turning them inoperable.

                   9.    Plaintiff’s wells draw from 4 well sites (wells 2, 3, 6, and 7) and distributes to 4

         holding tanks. Plaintiff also distributes water to 4 Broome County tanks.

                   10.   Plaintiff’s main plant on Camden Street draws water out of two wells (wells 2 and

         3) and goes through a stripping tower process.

                   11.   Plaintiff’s supply wells (wells 2, 3, and 5) are inoperable due to levels of

         contamination of PFOA and PFOS. Moreover, wells 6 and 7 have PFOA and PFOS detection

         levels.

                   12.   New York State has established a MCL of 10 parts per trillion (ppt) each for PFOA

         and PFOS in public drinking water supplies. This new standard went into effect in August 2020.

                   13.   In testing conducted by Plaintiff in 2020, supply wells have shown detectable levels

         of PFAS, including levels which are close to the above MCL.

                   14.   Specifically, in November 2020, Well 2 and 3 had a combined PFOA/PFOS

         concentration of 2.223 ppt. Moreover, Well 6 showed a combined detection of 3.58 and Well 7

         showed a combined detection of 2.033 ppt.

                   15.   On information and belief, the above contamination is a direct and proximate result

         of repeated, long-term and widespread AFFF that sold and distributed by the Manufacturing

         Defendants, and were applied, discharged, disposed of, or otherwise released at various locations,

         at various times, and in various amounts onto the lands and/or water in the vicinity of the Village

         of Johnson City.




                                                          4


                                                      9 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                               INDEX NO. EFCA2021001849
                Case 3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page
NYSCEF DOC. NO. 1                                                        6 of 51
                                                                    RECEIVED  NYSCEF: 07/23/2021




                  16.   In order to ensure that it can continue to provide clean and safe water to residences

         and businesses, Plaintiff has and will continue to take action to address the above contamination

         of its property and its potable water supply, caused by the Defendants.

                  17.   Such action includes, but is not limited to, additional testing and monitoring for

         PFAS, planning, designing, purchasing, installing and maintaining water filtration systems to

         remove these chemicals, infrastructure modifications, contingency planning, public notice and

         outreach.

                  18.   Due to the persistent and long-term nature of PFAS contamination, Plaintiff is

         expected to suffer damages and incur the costs associated with these and other necessary remedial

         actions for many years to come.

                  19.   In order to assure safe drinking water to its residents, Plaintiff has turned inoperable

         three of its public wells and will need to incur in costs for mitigating the impact of water containing

         any PFAS; for example, installation of any treatment or remediation systems, including GAC,

         reverse osmosis, ion exchange systems, discontinuing use of wells, drilling of additional or new

         wells, securing alternative water sources, providing bottled water, point of entry or other treatment

         or filter systems to customers.

                  20.   These and other costs will be incurred by Plaintiff as a direct and proximate result

         of Defendants’ wrongful acts and omissions.

                  21.   The Village of Johnson City should not have to bear these costs; they should be

         borne by the Defendants, who are responsible for the PFAS contamination.

                                           JURISDICTION AND VENUE

                  22.   This case is properly venue in this Court pursuant to CPLR §§ 503(a) and (c) due

         to the residence of Plaintiff and at least one of the Defendants, the place where the cause of action

         arose.
                                                           5


                                                       10 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                                INDEX NO. EFCA2021001849
                Case 3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page
NYSCEF DOC. NO. 1                                                        7 of 51
                                                                    RECEIVED  NYSCEF: 07/23/2021




                23.     Furthermore, venue is proper pursuant to CPLR § 507, because the judgment

         demanded would affect the possession, use or enjoyment of real property situated in the County

         of Broome.

                24.     Upon information and belief, this Court has personal jurisdiction over Defendants

         because each of them is doing business in New York by manufacturing, distributing, producing

         and marketing products, services and/or materials in this State and/or to this State.

                25.     At all relevant times to the Complaint, Defendants conducted business in New York

         and thereby availed themselves of the legal rights in New York.

                26.     Defendants have had systematic and continuous commercial contacts with New

         York to establish jurisdiction over them pursuant to CPLR § 302.

                27.     This Court has personal jurisdiction over the defendants as each of them are doing

         business in New York and engage in business in New York such that it is reasonably foreseeable

         that they would be subject to the jurisdiction of the courts of this State.

                                                      PARTIES

                A.      Plaintiff

                28.     The Village of Johnson City is a municipal corporation duly organized and existing

         by virtue of the laws of the State of New York with its principal place of business at 243 Main

         Street, Johnson City, NY 13790.

                29.     Plaintiff is supplies potable water to residents and customers in the exercise of its

         powers, duties and responsibilities as a local governmental entity. Currently, the Village of

         Johnson City Water Department serves 5,590 metered accounts.

                30.     In carrying out its duties, Plaintiff is acting for the benefit of the public and for the

         protection of the health, welfare and prosperity of its customers.



                                                           6


                                                       11 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
                Case 3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page
NYSCEF DOC. NO. 1                                                        8 of 51
                                                                    RECEIVED  NYSCEF: 07/23/2021




                 B.        Defendants

                 31.       The term “Defendants” refers to all Defendants named herein jointly and severally.

                         i.       The AFFF Defendants

                 32.       The term “AFFF Defendants” refers collectively to Defendants 3M Company,

         Amerex Corporation, Buckeye Fire Equipment Company, Carrier Global Corporation, Chemguard

         Inc., Kidde-Fenwal, Inc., National Foam, Inc.., and Tyco Fire Products L.P.,

                 33.       Defendant 3M Company f/k/a Minnesota Mining and Manufacturing Co.

         (“3M”) is a corporation organized and existing under the laws of the State of Delaware, with its

         principal place of business located at 3M Center, St. Paul, Minnesota 55144-1000.

                 34.       Beginning before 1970 and until at least 2002, 3M designed, manufactured,

         marketed, distributed, and sold AFFF containing PFAS, including but not limited to PFOA and

         PFOS.

                 35.       Defendant Amerex Corporation (“Amerex”) is a corporation organized and

         existing under the laws of the State of Alabama, with its principal place of business located at 7595

         Gadsden Highway, Trussville, AL 35173.

                 36.       Amerex is a manufacturer of firefighting products. Beginning in 1971, it was a

         manufacturer of hand portable and wheeled extinguishers for commercial and industrial

         applications.

                 37.       In 2011, Amerex acquired Solberg Scandinavian AS, one of the largest

         manufacturers of AFFF products in Europe.

                 38.       On information and belief, beginning in 2011, Amerex designed, manufactured,

         marketed distributed, and sold AFFF containing PFAS, including but not limited to PFOA and

         PFOS.



                                                           7


                                                       12 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
                Case 3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page
NYSCEF DOC. NO. 1                                                        9 of 51
                                                                    RECEIVED  NYSCEF: 07/23/2021




                 39.      Defendant Tyco Fire Products LP (“Tyco”) is a limited partnership organized

         under the laws of the State of Delaware, with its principal place of business located at One Stanton

         Street, Marinette, Wisconsin 54143-2542.

                 40.      Tyco is the successor in interest of The Ansul Company (“Ansul”), having acquired

         Ansul in 1990.

                 41.      Beginning in or around 1975, Ansul designed, manufactured, marketed, distributed,

         and sold AFFF containing PFAS, including but not limited to PFOA and PFOS.

                 42.      After Tyco acquired Ansul in 1990, Tyco/Ansul continued to design, manufacture,

         market, distribute, and sell AFFF products containing PFAS, including but not limited to PFOA

         and PFOS.

                 43.      Defendant Chemguard, Inc. (“Chemguard”) is a corporation organized under

         the laws of the State of Texas, with its principal place of business located at One Stanton Street,

         Marinette, Wisconsin 54143.

                 44.      On information and belief, Chemguard designed, manufactured, marketed,

         distributed, and sold AFFF products containing PFAS, including but not limited to PFOA and

         PFOS.

                 45.      On information and belief, Chemguard was acquired by Tyco International Ltd. in

         2011.

                 46.      Defendant Buckeye Fire Equipment Company (“Buckeye”) is a corporation

         organized under the laws of the State of Ohio, with its principal place of business located at 110

         Kings Road, Kings Mountain, North Carolina 28086.

                 47.      On information and belief, Buckeye designed, manufactured, marketed, distributed,

         and sold AFFF products containing PFAS, including but not limited to PFOA and PFOS.



                                                          8


                                                      13 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                           INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 10 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                48.     Defendant National Foam, Inc. (“National Foam”) is a corporation organized

         under the laws of the State of Delaware, with its principal place of business located at 141 Junny

         Road, Angier, North Carolina 27501.

                49.     Beginning in or around 1973, National Foam designed, manufactured, marketed,

         distributed, and sold AFFF containing PFAS, including but not limited to PFOA and PFOS.

                50.     On information and belief, National Foam currently manufactures the Angus brand

         of AFFF products and is a subsidiary of Angus International Safety Group.

                51.     On information and belief, in or around 1988, National Foam merged with Chubb

         Fire Ltd. to form Chubb National Foam, Inc.

                52.     On information and belief, Chubb is or has been composed of different subsidiaries

         and/or divisions, including but not limited to, Chubb Fire & Security Ltd., Chubb Security, PLC,

         Red Hawk Fire & Security, LLC, and/or Chubb National Foam, Inc. (collectively referred to as

         “Chubb”).

                53.     On information and belief, Chubb was acquired by Williams Holdings in 1997.

                54.     On information and belief, Angus Fire Armour Corporation had previously been

         acquired by Williams Holdings in 1994.

                55.     On information and belief, Williams Holdings was de-merged into Chubb and

         Kidde P.L.C. in or around 2000.

                56.     On information and belief, when Williams Holdings was de-merged, Kidde P.L.C.

         became the successor in interest to National Foam System, Inc. and Angus Fire Armour

         Corporation.

                57.     On information and belief, Kidde P.L.C. was acquired by United Technologies

         Corporation in or around 2005.



                                                         9


                                                    14 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 11 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                58.     On information and belief, Angus Fire Armour Corporation and National Foam

         separated from United Technologies Corporation in or around 2013.

                59.     Defendant Kidde-Fenwal, Inc. (“Kidde-Fenwal”) is a corporation organized

         under the laws of the State of Delaware, with its principal place of business at One Financial Plaza,

         Hartford, Connecticut 06101.

                60.     On information and belief, Kidde-Fenwal was an operating subsidiary of Kidde

         P.L.C. and manufactured AFFF following Kidde P.L.C.’s acquisition by United Technologies

         Corporation.

                61.     On information and belief, Kidde-Fenwal is the entity that divested the AFFF

         business unit now operated by National Foam in 2013.

                62.     Defendant Carrier Global Corporation (“Carrier”) is a corporation organized

         under the laws of the State of Delaware, with its principal place of business at 13995 Pasteur

         Boulevard, Palm Beach Gardens, Florida 33418.

                63.     On information and belief, Carrier was formed in March 2020 when United

         Technologies Corporation spun off its fire and security business before it merged with Raytheon

         Company in April 2020.

                64.     On information and belief, Kidde-Fenwal became a subsidiary of Carrier when

         United Technologies Corporation spun off its fire and security business in March 2020.

                65.     On information and belief, the AFFF Defendants designed, manufactured,

         marketed, distributed, and sold AFFF products containing PFOS, PFOA, and/or their chemical

         precursors that were stored, handled, used, trained with, tested equipment with, otherwise

         discharged, and/or disposed in and around the Village of Johnson City, New York.




                                                          10


                                                      15 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                           INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 12 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                         ii.   The Fluorosurfactant Defendants

                66.     The term “Fluorosurfactant Defendants” refers collectively to Defendants 3M,

         Arkema Inc., BASF Corporation, ChemDesign Products Incorporated, Chemguard Inc.,

         Deepwater Chemicals, Inc., E.I. DuPont de Nemours and Company, The Chemours Company, The

         Chemours Company FC, LLC, DuPont de Nemours Inc., and Dynax Corporation.

                67.     Defendant Arkema Inc. is a corporation organized and existing under the laws of

         Pennsylvania, with its principal place of business at 900 First Avenue, King of Prussia, PA 19406.

                68.     Arkema Inc. develops specialty chemicals and polymers.

                69.     Arkema, Inc. is an operating subsidiary of Arkema France, S.A.

                70.     On information and belief, Arkema Inc. designed, manufactured, marketed,

         distributed, and sold fluorosurfactants containing PFOS, PFOA, and/or their chemical precursors

         for use in AFFF products.

                71.     Defendant BASF Corporation (“BASF”) is a corporation organized under the

         laws of the State of Delaware, with its principal place of business located at 100 Park Avenue,

         Florham Park, New Jersey 07932.

                72.     On information and belief, BASF is the successor-in-interest to Ciba Inc. (f/k/a

         Ciba Specialty Chemicals Corporation).

                73.     On information and belief, Ciba Inc. designed, manufactured, marketed,

         distributed, and sold fluorosurfactants containing PFOS, PFOA, and/or their chemical precursors

         for use in AFFF products.

                74.     Defendant ChemDesign Products Inc. (“ChemDesign”) is a corporation

         organized under the laws of Delaware, with its principal place of business located at 2 Stanton

         Street, Marinette, WI 54143.



                                                        11


                                                    16 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                           INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 13 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                75.     On information and belief, ChemDesign designed, manufactured, marketed,

         distributed, and sold fluorosurfactants containing PFOS, PFOA, and/or their chemical precursors

         for use in AFFF products.

                76.     Defendant Deepwater Chemicals, Inc. (“Deepwater”) is a corporation organized

         under the laws of Delaware, with its principal place of business located at 196122 E. County Road

         40, Woodward, OK 73801.

                77.     On information and belief, Deepwater Chemicals designed, manufactured,

         marketed, distributed, and sold fluorosurfactants containing PFOS, PFOA, and/or their chemical

         precursors for use in AFFF products.

                78.     Defendant Dynax Corporation (“Dynax”) is a corporation organized under the

         laws of the State of Delaware, with its principal place of business located at 103 Fairview Park

         Drive, Elmsford, New York 10523.

                79.     On information and belief, Dynax entered into the AFFF market on or about 1991

         and quickly became a leading global producer of fluorosurfactants and fluorochemical stabilizers

         containing PFOS, PFOA, and/or their chemical precursors.

                80.     On information and belief, Dynax designed, manufactured, marketed, distributed,

         and sold fluorosurfactants and fluorochemical stabilizers containing PFOS, PFOA, and/or their

         chemical precursors for use in AFFF products.

                81.     Defendant E.I. du Pont de Nemours & Company (“DuPont”) is a corporation

         organized under the laws of the State of Delaware, with its principal place of business located at

         974 Centre Road, Wilmington, Delaware 19805.




                                                         12


                                                    17 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                         INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 14 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                82.    Defendant The Chemours Company (“Chemours Co.”) is a limited liability

         company organized under the laws of the State of Delaware, with its principal place of business

         located at 1007 Market Street, P.O. Box 2047, Wilmington, Delaware, 19899.

                83.    In 2015, DuPont spun off its performance chemicals business to Chemours Co.,

         along with vast environmental liabilities, which Chemours Co. assumed, including those related

         to PFOS and PFOA and fluorosurfactants. On information and belief, Chemours Co. has supplied

         fluorosurfactants containing PFOS and PFOA, and/or their chemical precursors to manufacturers

         of AFFF products.

                84.    On information and belief, Chemours Co. was incorporated as a subsidiary of

         DuPont as of April 30, 2015. From that time until July 2015, Chemours Co. was a wholly owned

         subsidiary of DuPont.

                85.    In July 2015, DuPont spun off Chemours Co. and transferred to Chemours Co. its

         “performance chemicals” business line, which includes its fluoroproducts business, distributing

         shares of Chemours Co. stock to DuPont stockholders. Since then, Chemours Co. has been an

         independent, publicly traded company.

                86.    Defendant The Chemours Company FC, LLC (“Chemours FC”) is a limited

         liability company organized under the laws of the State of Delaware, with its principal place of

         business at 1007 Market Street, Wilmington, Delaware 19899.

                87.    Defendant Corteva, Inc. (“Corteva”) is a corporation organized and existing

         under the laws of Delaware, with its principal place of business at 974 Centre Rd., Wilmington,

         Delaware 19805.

                88.    Defendant Dupont de Nemours Inc. f/k/a DowDuPont, Inc. (“Dupont de

         Nemours Inc.”) is a corporation organized and existing under the laws of Delaware, with its



                                                       13


                                                    18 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                               INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 15 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         principal place of business at 974 Centre Road, Wilmington, Delaware 19805 and 2211 H.H. Dow

         Way, Midland, Michigan 48674.

                89.        On June 1, 2019, DowDuPont separated its agriculture business through the spin-

         off of Corteva.

                90.        Corteva was initially formed in February 2018. From that time until June 1, 2019,

         Corteva was a wholly owned subsidiary of DowDuPont.

                91.        On June 1, 2019, DowDuPont distributed to DowDuPont stockholders all issued

         and outstanding shares of Corteva common stock by way of a pro-rata dividend. Following that

         distribution, Corteva became the direct parent of E. I. Du Pont de Nemours & Co.

                92.        Corteva holds certain DowDuPont assets and liabilities, including DowDuPont’s

         agriculture and nutritional businesses.

                93.        On June 1, 2019, DowDuPont, the surviving entity after the spin-off of Corteva and

         of another entity known as Dow, Inc., changed its name to DuPont de Nemours, Inc., to be known

         as DuPont (“New DuPont”). New DuPont retained assets in the specialty products business lines

         following the above-described spin-offs, as well as the balance of the financial assets and liabilities

         of E.I DuPont not assumed by Corteva.

                94.        Defendants E. I. Du Pont de Nemours and Company; The Chemours Company;

         The Chemours Company FC, LLC; Corteva, Inc.; and DuPont de Nemours, Inc. are collectively

         referred to as “DuPont” throughout this Complaint.

                95.        On information and belief, DuPont designed, manufactured, marketed, distributed,

         and sold fluorosurfactants containing PFOS, PFOA, and/or their chemical precursors for use in

         AFFF products.




                                                           14


                                                       19 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 16 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                96.     On information and belief, 3M and Chemguard also designed, manufactured,

         marketed, distributed, and sold fluorosurfactants containing PFOS, PFOA, and/or their chemical

         precursors for use in AFFF products.

                97.     On information and belief, the Fluorosurfactant Defendants                 designed,

         manufactured, marketed, distributed, and sold fluorosurfactants containing PFOS, PFOA, and/or

         their chemical precursors for use in AFFF products that were stored, handled, used, used in training

         and testing equipment, otherwise discharged, and/or disposed in or around the Village of Johnson

         City, New York.

                         iii.   The PFC Defendants

                98.     The term “PFC Defendants” refers collectively to 3M, AGC Chemicals Americas

         Inc., Archroma U.S., Inc., ChemDesign Products Inc., Chemicals, Inc., Clariant Corporation,

         Deepwater Chemicals, Inc., E. I. DuPont de Nemours and Company, The Chemours Company,

         The Chemours Company FC, LLC, Corteva, Inc., DuPont de Nemours Inc., and Nation Ford

         Chemical Company.

                99.     Defendant AGC Chemicals Americas, Inc. (“AGC”) is a corporation organized

         and existing under the laws of Delaware, having its principal place of business at 55 East Uwchlan

         Avenue, Suite 201, Exton, PA 19341.

                100.    On information and belief, AGC Chemicals Americas, Inc. was formed in 2004 and

         is a subsidiary of AGC Inc., a foreign corporation organized under the laws of Japan, with its

         principal place of business in Tokyo, Japan.

                101.    AGC manufactures specialty chemicals. It offers glass, electronic displays, and

         chemical products, including resins, water and oil repellants, greenhouse films, silica additives,

         and various fluorointermediates.



                                                         15


                                                     20 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 17 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                102.    On information and belief, AGC designed, manufactured, marketed, distributed,

         and sold PFCs containing PFOS, PFOA, and/or their chemical precursors for use in manufacturing

         the fluorosurfactants used in AFFF products.

                103.    Defendant Archroma U.S., Inc. (“Archroma”) is a corporation organized and

         existing under the laws of Delaware, with its a principal place of business at 5435 77 Center Drive,

         Charlotte, North Carolina 28217.

                104.    On information and belief, Archroma was formed in 2013 when Clariant

         Corporation divested its textile chemicals, paper specialties, and emulsions business to SK Capital

         Partners.

                105.    On information and belief, Archroma designed, manufactured, marketed,

         distributed, and sold PFCs containing PFOS, PFOA, and/or their chemical precursors for use in

         manufacturing the fluorosurfactants used in AFFF products.

                106.    Defendant Chemicals, Inc. (“Chemicals, Inc.”) is a corporation organized and

         existing under the laws of Texas, with its principal place of business located at 12321 Hatcherville,

         Baytown, TX 77520.

                107.    On information and belief, Chemicals, Inc. supplied PFCs containing PFOS,

         PFOA, and/or their chemical precursors for use in manufacturing the fluorosurfactants used in

         AFFF products.

                108.    Defendant Clariant Corporation (“Clariant”) is a corporation organized and

         existing under the laws of New York, with its principal place of business at 4000 Monroe Road,

         Charlotte, North Carolina 28205.




                                                          16


                                                      21 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                           INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 18 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                109.    On information and belief, Clariant is the successor in interest to the specialty

         chemicals business of Sandoz Chemical Corporation (“Sandoz”). On information and belief,

         Sandoz spun off its specialty chemicals business to form Clariant in 1995.

                110.    On information and belief, Clariant supplied PFCs containing PFOS, PFOA, and/or

         their chemical precursors for use in manufacturing the fluorosurfactants used in AFFF products.

                111.    Defendant Nation Ford Chemical Co. (“Nation Ford”) is a corporation

         organized and existing under the laws of South Carolina, with its principal place of business

         located at 2300 Banks Street, Fort Mill, SC 29715.

                112.    On information and belief, Nation Ford supplied PFCs containing PFOS, PFOA,

         and/or their chemical precursors for use in manufacturing the fluorosurfactants used in AFFF

         products.

                113.    On information and belief, 3M, ChemDesign, Deepwater Chemicals, and DuPont

         also supplied PFCs containing PFOS, PFOA, and/or their chemical precursors for use in

         manufacturing the fluorosurfactants used in AFFF products.

                114.    On information and belief, the Fluorochemical Defendants supplied PFCs

         containing PFOS, PFOA, and/or their chemical precursors for use in manufacturing the

         fluorosurfactants used in AFFF products that were stored, handled, used, used in training and

         testing equipment, otherwise discharged, and/or disposed in or around the Village of Johnson City,

         New York.

                115.    Defendants represent all or substantially all of the market for AFFF/Component

         Products used in or around the Village of Johnson City, New York.

                         iv.   The Doe Defendants 1-20

                116.    Doe Defendants 1-20 are unidentified entities or persons whose names are presently

         unknown and whose actions, activities, omissions (a) may have permitted, caused and/or
                                                        17


                                                    22 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 19 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         contributed to the contamination of Plaintiff’s water sources or supply wells; or (b) may be

         vicariously responsible for entities or persons who permitted, caused and/or contributed to the

         contamination of Plaintiff’s water sources or supply wells; or (c) may be successors in interest to

         entities or persons who permitted, caused and/or permitted , contributed to the contamination of

         Plaintiff’s water sources or supply wells. After reasonable search and investigation to ascertain the

         Doe Defendants actual names, the Doe Defendants’ actual identities are unknown to Plaintiff as

         they are not linked with any of the Defendants on any public source.

                117.    The Doe Defendants 1-20 either in their own capacity or through a party they are

         liable for: (1) designed, manufactured, marketed, distributed, and/or sold AFFF products

         containing PFOS, PFOA, and/or their chemical precursors, and/or designed, manufactured,

         marketed, distributed, and/or sold the fluorosurfactants and/or PFCs contained in

         AFFF/Component Products; or (2) used, handled, transported, stored, discharged, disposed of,

         designed, manufactured, marketed, distributed, and/or sold PFOS, PFOA, and/or their chemical

         precursors, or other non-AFFF products containing PFOS, PFOA, and/or their chemical

         precursors; or (3) failed to timely perform necessary and reasonable response and remedial

         measures to releases of PFOS, PFOA, and/or their chemical precursors, or other non-AFFF

         products containing PFOS, PFOA, and/or their chemical precursors in to the environment in which

         Plaintiff’s water supplies and well exist.

                118.    All Defendants, at all times material herein, acted by and through their respective

         agents, servants, officers and employees, actual or ostensible, who then and there were acting

         within the course and scope of their actual or apparent agency, authority or duties. Defendants are

         liable based on such activities, directly and vicariously.




                                                          18


                                                      23 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                            INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 20 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                 FACTUAL ALLEGATIONS RELEVANT TO ALL CAUSES OF ACTION

                A.         PFOA and PFOS and Their Risk to Public Health

                119.       PFAS are chemical compounds containing fluorine and carbon. These substances

         have been used for decades in the manufacture of, among other things, household and commercial

         products that resist heat, stains, oil, and water. These substances are not naturally occurring and

         must be manufactured.

                120.       The two most widely studied types of these substances are PFOA and PFOS.

                121.       PFOA and PFOS have unique properties that cause them to be: (i) mobile and

         persistent, meaning that they readily spread into the environment where they break down very

         slowly; (ii) bioaccumulative and biomagnifying, meaning that they tend to accumulate in

         organisms and up the food chain; and (iii) toxic, meaning that they pose serious health risks to

         humans and animals.

                122.       PFOA and PFOS easily dissolve in water, and thus they are mobile and easily

         spread in the environment. PFOA and PFOS also readily contaminate soils and leach from the soil

         into groundwater, where they can travel significant distances.

                123.       PFOA and PFOS are characterized by the presence of multiple carbon-fluorine

         bonds, which are exceptionally strong and stable. As a result, PFOA and PFOS are thermally,

         chemically, and biologically stable. They resist degradation due to light, water, and biological

         processes.

                124.       Bioaccumulation occurs when an organism absorbs a substance at a rate faster than

         the rate at which the substance is lost by metabolism and excretion. Biomagnification occurs when

         the concentration of a substance in the tissues of organisms increases as the substance travels up

         the food chain.



                                                          19


                                                       24 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                                INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 21 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                 125.    PFOA and PFOS bioaccumulate/biomagnify in numerous ways. First, they are

         relatively stable once ingested, so that they bioaccumulate in individual organisms for significant

         periods of time. Because of this stability, any newly ingested PFOA and PFOS will be added to

         any PFOA and PFOS already present. In humans, PFOA and PFOS remain in the body for years.

                 126.    PFOA and PFOS biomagnify up the food chain. This occurs, for example, when

         humans eat fish that have ingested PFOA and/or PFOS.

                 127.    The chemical structure of PFOA and PFOS makes them resistant to breakdown or

         environmental degradation. As a result, they are persistent when released into the environment.

                 128.    Exposure to PFAS is toxic and poses serious health risks to humans and animals.

                 129.    PFAS are readily absorbed after consumption or inhalation and accumulate

         primarily in the bloodstream, kidney, and liver.

                 B.      Defendants’ Manufacture and Sale of AFFF/Component Products

                 130.    AFFF is a type of water-based foam that was first developed in the 1960s to

         extinguish hydrocarbon fuel-based fires.

                 131.    AFFF is a Class-B firefighting foam. It is mixed with water and used to extinguish

         fires that are difficult to fight, particularly those that involve petroleum or other flammable liquids.

                 132.    AFFF is synthetically formed by combining fluorine-free hydrocarbon foaming

         agents with fluorosurfactants. When mixed with water, the resulting solution produces an aqueous

         film that spreads across the surface of hydrocarbon fuel. This film provides fire extinguishment

         and is the source of the designation aqueous film-forming foam.

                 133.    Beginning in the 1960s, the AFFF Defendants designed, manufactured, marketed,

         distributed, and/or sold AFFF products that used fluorosurfactants containing either PFOS, PFOA,

         or the chemical precursors that degrade into PFOS and PFOA.



                                                            20


                                                       25 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                           INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 22 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                134.      AFFF can be made without the fluorosurfactants that contain PFOA, PFOS, and/or

         their precursor chemicals. Fluorine-free firefighting foams, for instance, do not release PFOA,

         PFOS, and/or their precursor chemicals into the environment.

                135.      AFFF that contains fluorosurfactants, however, is better at extinguishing

         hydrocarbon fuel-based fires due to their surface-tension lowering properties, essentially

         smothering the fire and starving it of oxygen.

                136.      The fluorosurfactants used in 3M’s AFFF products were manufactured by 3M’s

         patented process of electrochemical fluorination (“ECF”).

                137.      The fluorosurfactants used in other AFFF products sold by the AFFF Defendants

         were manufactured by the Fluorosurfactant Defendants through the process of telomerization.

                138.      The PFCs the Fluorosurfactant Defendants needed to manufacture those

         fluorosurfactants contained PFOS, PFOA, and/or their chemical precursors and were designed,

         manufactured, marketed, distributed and/or sold by the PFC Defendants.

                139.      On information and belief, the PFC and Fluorosurfactant Defendants were aware

         that the PFCs and fluorosurfactants they designed, manufactured, marketed, distributed, and/or

         sold would be used in the AFFF products designed, manufactured, marketed, distributed, and/or

         sold by the AFFF Defendants.

                140.      On information and belief, the PFC and Fluorosurfactant Defendants designed,

         manufactured, marketed, distributed, and/or sold the PFC and/or fluorosurfactants contained in the

         AFFF products discharged into the environment in and around the Village of Johnson City, New

         York during fire protection, training, and response activities, resulting in widespread PFAS

         contamination.




                                                          21


                                                     26 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                           INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 23 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                141.    On information and belief, the AFFF Defendants designed, manufactured,

         marketed, distributed, and/or sold the AFFF products discharged into the environment in and

         around the Village of Johnson City, New York during fire protection, training, and response

         activities, resulting in widespread PFAS contamination.

                C.      Defendants’ Knowledge of the Threats to Public Health and the Environment
                        Posed by PFOS and PFOA

                142.    On information and belief, by at least the 1970s, 3M and DuPont knew or should

         have known that PFOA and PFOS are mobile and persistent, bioaccumulative and biomagnifying,

         and toxic.

                143.    On information and belief, 3M and DuPont concealed from the public and

         government agencies their knowledge of the threats to public health and the environment posed by

         PFOA and PFOS.

                144.    Some or all of the Defendants understood how stable the fluorinated surfactants

         used in AFFF are when released into the environment from their first sale to a customer, yet they

         failed to warn their customers or provide reasonable instruction on how to manage wastes

         generated from their products.

                          i.      1940s and 1950s: Early Warnings About the Persistence of AFFF

                145.    In 1947, 3M started its fluorochemical program. Within four years, it began selling

         its PFOA to DuPont. The persistence and contaminating nature of the fluorosurfactants contained

         in AFFF products were understood prior to their commercial application at 3M’s Cottage Grove

         facility in Minnesota.

                146.    The inventor of 3M’s ECF process was J.H. Simons. Simons’ 1948 patent for the

         ECF process reported that PFCs are “non-corrosive, and of little chemical reactivity,” and “do not




                                                         22


                                                     27 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                               INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 24 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         react with any of the metals at ordinary temperatures and react only with the more chemically

         reactive metals such as sodium, at elevated temperatures.”1

                147.    Simons further reported that fluorosurfactants produced by the ECF process do not

         react with other compounds or reagents due to the blanket of fluorine atoms surrounding the carbon

         skeleton of the molecule. 3M understood that the stability of the carbon-to-fluorine bonds

         prevented its fluorosurfactants from undergoing further chemical reactions or degrading under

         natural processes in the environment.2

                148.    The thermal stability of 3M’s fluorosurfactants was also understood prior to

         commercial production. Simons’ patent application further discloses that the fluorosurfactants

         produced by the ECF process were thermally stable at temperatures up to 750° C (1382º F).

         Additional research by 3M expanded the understanding of the thermal stability of perfluorocarbon

         compounds.3

                149.    Nowhere in any Material Safety Data Sheet for any of Defendants’

         AFFF/Component Products is information on the thermal stability of those products disclosed.

         Failure to disclose knowledge of the stability of the PFCs and fluorosurfactants used in AFFF

         products to customers is a failure to warn just how indestructible the AFFF’s ingredients are when

         released to unprotected water sources and even treatment plants.

                          ii.   1960s: AFFF’s Environmental Hazards Come into Focus

                150.    By at least the end of the 1960s, additional research and testing performed by 3M

         and DuPont indicated that fluorosurfactants, including at least PFOA, because of their unique


            1
               Simons, J. H., Fluorination of Organic Compounds, U.S. Patent No. 2,447,717. August 24, 1948,
         available at https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1005.pdf.
             2
               Simons, J. H., 1950. Fluorocarbons and Their Production. Fluorine Chemistry, 1(12): 401-422,
         available at https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX3008.pdf.
            3
             Bryce, T. J., 1950. Fluorocarbons - Their Properties and Wartime Development. Fluorine
         Chemistry, 1(13): 423-462.

                                                           23


                                                       28 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                              INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 25 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         chemical structure, were resistant to environmental degradation and would persist essentially

         unaltered if allowed to enter the environment.

                151.    One 3M employee wrote in 1964: “This chemical stability also extends itself to all

         types of biological processes; there are no known biological organisms that are able to attack the

         carbon-fluorine bond in a fluorocarbon.”4 Thus, 3M knew by the mid-1960s that its surfactants

         were immune to chemical and biological degradation in soils and groundwater.

                152.    3M also knew by 1964 that, when dissolved, fluorocarbon carboxylic acids and

         fluorocarbon sulfonic acids dissociated to form highly stable perfluorocarboxylate and

         perfluorosulfonate ions. Later studies by 3M on the adsorption and mobility of FC-95 and FC-143

         (the ammonium salt of PFOA) in soils indicated very high solubility and very high mobility in

         soils for both compounds.5

                         iii.   1970s: Internal Studies Provide Evidence of Environmental and Health
                                Risks

                153.    By 1950, 3M knew that the fluorosurfactants used in its AFFF product(s) would

         not degrade when released to the environment, but would remain intact and persist. Two decades

         later—and after the establishment of a robust market of AFFFs using fluorosurfactants—3M

         finally got around to looking at the environmental risks that fluorosurfactants posed.

                154.    An internal memo from 3M in 1971 states that “the thesis that there is ‘no natural

         sink’ for fluorocarbons obviously demands some attention.”6 Hence, 3M understood, at the very




            4
               Bryce, H.G., Industrial and Utilitarian Aspects of Fluorine Chemistry (1964), available at
         https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX3022.pdf.
             5
               Technical Report Summary re : Adsorption of FC 95 and FC143 on Soil, Feb. 27, 1978, available at
         https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1158.pdf.
             6
               Memorandum from H.G. Bryce to R.M. Adams re : Ecological Aspects of Fluorocarbons, Sept. 13,
         1971, available at https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1088.pdf.
                                                          24


                                                      29 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 26 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         least, that the fluorosurfactant used in its AFFF products would, in essence, never degrade once it

         was released into the environment.

                155.      By the mid-1970s, 3M and Ansul (and possibly other Defendants) had an intimate

         understanding of the persistent nature of PFCs. A 1976 study, for example, observed no

         biodegradation of FC-95, the potassium salt of PFOS; a result 3M characterized as “unsurprising”

         in light of the fact that “[b]iodegradation of FC 95 is improbable because it is completely

         fluorinated.”7

                156.      In 1977, Ansul authored a report titled “Environmentally Improved AFFF,” which

         acknowledged that releasing AFFF into the environment could pose potential negative impacts to

         groundwater quality.8 Ansul wrote: “The purpose of this work is to explore the development of

         experimental AFFF formulations that would exhibit reduced impact on the environment while

         retaining certain fire suppression characteristic . . . improvements [to AFFF formulations] are

         desired in the environmental area, i.e., development of compositions that have a reduced impact

         on the environment without loss of fire suppression effectiveness.” Thus, Ansul knew by the mid-

         1970s that the environmental impact of AFFF needed to be reduced, yet there is no evidence that

         Ansul (or any other Defendant) ever pursued initiatives to do so.

                157.      A 1978 3M biodegradation study likewise reported that an “extensive study

         strongly suggest[ed]” one of its PFCs is “likely to persist in the environment for extended period

         unaltered by metabolic attack.”9 A year later, a 3M study reported that one of its fluorosurfactants




            7
               Technical Report Summary, August 12, 1976 [3MA01252037].
            8
               Ansul Co., Final Report: Environmentally Improved AFFF, N00173-76-C-0295, Marinette, WI,
         Dec. 13, 1977, available at https://apps.dtic.mil/dtic/tr/fulltext/u2/a050508.pdf.
             9
               Technical Report Summary re : Fate of Fluorochemicals in the Environment, Biodegradation
         Studies of Fluorocarbons - II, Jan. 1, 1978, available at
         https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1153.pdf.
                                                         25


                                                     30 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 27 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         “was found to be completely resistant to biological test conditions,” and that it appeared waterways

         were the fluorosurfactant’s “environmental sink.”10

                 158.   In 1979, 3M also completed a comprehensive biodegradation and toxicity study

         covering investigations between 1975 and 1978.11 More than a decade after 3M began selling

         AFFF containing fluorosurfactants, it wrote: “there has been a general lack of knowledge relative

         to the environmental impact of these chemicals.” The report ominously asked, “If these materials

         are not biodegradable, what is their fate in the environment?”

                 159.   During the 1970s, 3M also learned that the fluorosurfactants used in AFFF

         accumulated in the human body and were “even more toxic” than previously believed.

                 160.   In 1975, 3M learned that PFAS was present in the blood of the general population.12

         Since PFOA and PFOS are not naturally occurring, this finding should have alerted 3M to the

         possibility that their products were a source of this PFOS. The finding also should have alerted 3M

         to the possibility that PFOS might be mobile, persistent, bioaccumulative, and biomagnifying, as

         those characteristics could explain how PFOS from 3M's products ended up in human blood.

                 161.   In 1976, 3M found PFAS in the blood of its workers at levels “up to 1000 times

         ‘normal’ amounts of organically bound fluorine in their blood.”13 This finding should have alerted

         3M to the same issues raised by the prior year’s findings.




            10
                Technical Report Summary re : Fate of Fluorochemicals in the Environment, Biodegradation
         Studies of Fluorocarbons - III, July 19, 1978, available at
         https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1179.pdf.
             11
                Technical Report Summary, Final Comprehensive Report on FM 3422, Feb. 2, 1979, available at
         https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX2563.pdf.
             12
                Memorandum from G.H. Crawford to L.C. Krogh et al. re: Fluorocarbons in Human Blood Plasma,
         Aug. 20, 1975, available at https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1118.pdf.
             13
                3M Chronology – Fluorochemicals in Blood, Aug. 26, 1977, available at
         https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1144.pdf.
                                                         26


                                                     31 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                           INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 28 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                 162.   Studies by 3M in 1978 showed that PFOA reduced the survival rate of fathead

         minnow fish eggs,14 that PFOS was toxic to monkeys,15 and that PFOS and PFOA were toxic to

         rats.16 In the study involving monkeys and PFOS, all of the monkeys died within days of ingesting

         food contaminated with PFOS.

                 163.   In 1979, 3M and DuPont discussed 3M’s discovery of PFOA in the blood of its

         workers and came to the same conclusion that there was “no reason” to notify the EPA of the

         finding.17

                         iv.      1980s and 1990s: Evidence of AFFF’s Health Risks Continues to Mount

                 164.   By at least the end of the 1980s, additional research and testing performed by

         Defendants, including at least 3M and DuPont, indicated that elevated incidence of certain cancers

         and other adverse health effects, including elevated liver enzymes and birth defects, had been

         observed among workers exposed to such materials, including, at least, PFOA. However, such data

         was not published, provided to governmental entities as required by law, or otherwise publicly

         disclosed at the time.

                 165.   In 1981, DuPont tested for and found PFOA in the blood of female plant workers

         at its facility in Parkersburg, West Virginia. DuPont observed and documented pregnancy

         outcomes in exposed workers, finding two of seven children born to female plant workers between


            14
                The Effects of Continuous Aqueous Exposure to 78.03 on Hatchability of Eggs and Growth and
         Survival of Fry of Fathead Minnow, June 1978, available at
         https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1176.pdf.
             15
                Ninety-Day Subacute Rhesus Monkey Toxicity Study, Dec. 18, 1978, available at
         https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1191.pdf; Aborted FC95 Monkey Study,
         Jan. 2, 1979, available at https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1193.pdf.
             16
                Acute Oral Toxicity (LD50) Study in Rats (FC-143), May 5, 1978, available at
         https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1170.pdf; FC-95, FC-143 and FM-3422 – 90
         Day Subacute Toxicity Studies Conducted at IRDC – Review of Final Reports and Summary, Mar. 20,
         1979, available at https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1199.pdf.
             17
                Memorandum from R.A. Prokop to J.D. Lazerte re: Disclosure of Information on Levels of
         Fluorochemicals in Blood, July 26, 1979, available at
         https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX2723.pdf.
                                                         27


                                                     32 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                                INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 29 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         1979 and 1981 had birth defects—one an “unconfirmed” eye and tear duct defect, and one a nostril

         and eye defect. 18

                  166.   In 1983, 3M researchers concluded that concerns about PFAS “give rise to concern

         for environmental safety,” including “legitimate questions about the persistence, accumulation

         potential, and ecotoxicity of fluorochemicals in the environment.”19 That same year, 3M completed

         a study finding that PFOS caused the growth of cancerous tumors in rats.20 This finding was later

         shared with DuPont and led them to consider whether “they may be obliged under their policy to

         call FC-143 a carcinogen in animals.”21

                  167.   In 1984, 3M documented a trend of increasing levels of PFOS in the bodies of 3M

         workers, leading one of the company’s medical officers to warn in an internal memo: “we must

         view this present trend with serious concern. It is certainly possible that . . . exposure opportunities

         are providing a potential uptake of fluorochemicals that exceeds excretion capabilities of the

         body.”22

                  168.   A 1997 material safety data sheet (“MSDS”) for a non-AFFF product made by 3M

         listed its only ingredients as water, PFOA, and other perfluoroalkyl substances and warned that the

         product includes “a chemical which can cause cancer.” The MSDS cited “1983 and 1993 studies

         conducted jointly by 3M and DuPont” as support for this statement. On information and belief, the

         MSDS for 3M’s AFFF products did not provide similar warnings or information.


             18
                C-8 Blood Sampling Results, available at http://tiny.cc/v8z1mz.
             19
                3M Environmental Laboratory (EE & PC), Fate of Fluorochemicals - Phase II, May 20, 1983,
         available at https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1284.pdf.
             20
                Two Year Oral (Diet) Toxicity/Carcinogenicity Study of Fluorochemical FC-143 in Rats, Volume 1
         of 4, Aug. 29, 1987, available at https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1337.pdf.
             21
                Memorandum from R.G. Perkins to F.D. Griffith re: Summary of the Review of the FC-143 Two-
         Year Feeder Study Report to be presented at the January 7, 1988 meeting with DuPont, January 5, 1988,
         available at https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1343.pdf.
             22
                Memorandum from D.E. Roach to P.F. Riehle re: Organic Fluorine Levels, Aug. 31, 1984,
         available at https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1313.pdf.
                                                           28


                                                       33 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 30 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                          v.    Defendants Hid What They Knew from the Government and the Public.

                169.    Federal law requires chemical manufacturers and distributors to immediately notify

         the EPA if they have information that “reasonably supports the conclusion that such substance or

         mixture presents a substantial risk of injury to health or the environment.” Toxic Substances

         Control Act (“TSCA”) § 8(e), 15 U.S.C. § 2607(e)

                170.    In April 2006, 3M agreed to pay EPA a penalty of more than $1.5 million after

         being cited for 244 violations of the TSCA, which included violations for failing to disclose studies

         regarding PFOS, PFOA, and other PFCs dating back decades.

                171.    Likewise, in December 2005, the EPA announced it was imposing the “Largest

         Environmental Administrative Penalty in Agency History” against DuPont based on evidence that

         it violated the TSCA by concealing the environmental and health effects of PFOA.

                172.    On information and belief, Defendants knew or should have known that AFFF

         containing PFOA or PFOS would very likely injure and/or threaten public health and the

         environment, even when used as intended or directed.

                173.    Defendants failed to warn of these risks to the environment and public health,

         including the impact of their AFFF/Component Products on the quality of unprotected water

         sources.

                174.    Defendants were all sophisticated and knowledgeable in the art and science of

         designing, formulating, and manufacturing AFFF/Component Products. They understood far more

         about the properties of their AFFF/Component Products—including the potential hazards they

         posed to human health and the environment—than any of their customers. Still, Defendants

         declined to use their sophistication and knowledge to design safer products.




                                                          29


                                                      34 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                            INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 31 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                 D.     The Impact of PFOS and PFOA on the Environment and Human Health Is
                        Finally Revealed

                 175.   As discussed above, neither 3M, DuPont, nor, on information and belief, any other

         Defendant complied with their obligations to notify EPA about the “substantial risk of injury to

         health or the environment” posed by their AFFF/Component Products. See TSCA § 8(e).

                 176.   Despite decades of research, 3M first shared its concerns with EPA in the late

         1990s. In a May 1998 report submitted to EPA, “3M chose to report simply that PFOS had been

         found in the blood of animals, which is true but omits the most significant information,” according

         to a former 3M employee.23

                 177.   On information and belief, in the year 2000, 3M began to phase out its production

         of products that contained PFOS and PFOA in response to pressure from the EPA.

                 178.   Once the truth about PFOS and PFOA was revealed, researchers began to study the

         environmental and health effects associated with them, including a “C8 Science Panel” formed out

         of a class action settlement arising from contamination from DuPont’s Washington Works located

         in Wood County, West Virginia.

                 179.   The C8 panel consisted of three epidemiologists specifically tasked with

         determining whether there was a probable link between PFOA exposure and human diseases. In

         2012, the panel found probable links between PFOA and kidney cancer, testicular cancer,

         ulcerative colitis, thyroid disease, pregnancy-induced hypertension (including preeclampsia), and

         hypercholesterolemia.

                 180.   Human health effects associated with PFOS exposure include immune system

         effects, changes in liver enzymes and thyroid hormones, low birth weight, high uric acid, and high



            23
                Letter from R. Purdy, Mar. 28, 1999, available at
         https://www.ag.state.mn.us/Office/Cases/3M/docs/PTX/PTX1001.pdf.
                                                         30


                                                     35 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 32 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         cholesterol. In laboratory testing on animals, PFOA and PFOS have caused the growth of tumors,

         changed hormone levels, and affected the function of the liver, thyroid, pancreas, and immune

         system.

                181.    The injuries caused by PFAS can arise months or years after exposure.

                182.    Even after the C8 Science Panel publicly announced that human exposure to 50

         parts per trillion, or more, of PFOA in drinking water for one year or longer had “probable links”

         with certain human diseases, including kidney cancer, testicular cancer, ulcerative colitis, thyroid

         disease, preeclampsia, and medically-diagnosed high cholesterol, Defendants repeatedly assured

         and represented to governmental entities, their customers, and the public (and continue to do so)

         that the presence of PFOA in human blood at the levels found within the United States presents no

         risk of harm and is of no legal, toxicological, or medical significance of any kind.

                183.    Furthermore, Defendants have represented to and assured such governmental

         entities, their customers, and the public (and continue to do so) that the work of the independent

         C8 Science Panel was inadequate to satisfy the standards of Defendants to prove such adverse

         effects upon and/or any risk to humans with respect to PFOA in human blood.

                184.    At all relevant times, Defendants, through their acts and/or omissions, controlled,

         minimized, trivialized, manipulated, and/or otherwise influenced the information that was

         published in peer-review journals, released by any governmental entity, and/or otherwise made

         available to the public relating to PFAS in human blood and any alleged adverse impacts and/or

         risks associated therewith, effectively preventing the public from discovering the existence and

         extent of any injuries/harm as alleged herein.




                                                          31


                                                      36 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                                INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 33 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                  185.    On May 2, 2012, the EPA published its Third Unregulated Contaminant Monitoring

         Rule (“UCMR3”), requiring public water systems nationwide to monitor for thirty contaminants

         of concern between 2013 and 2015, including PFOS and PFOA.24

                  186.    In the May 2015 “Madrid Statement on Poly- and Perfluoroalkyl Substances

         (PFAS’s),” scientists and other professionals from a variety of disciplines, concerned about the

         production and release into the environment of PFOA, called for greater regulation, restrictions,

         limits on the manufacture and handling of any PFOA containing product, and to develop safe non-

         fluorinated alternatives to these products to avoid long-term harm to human health and the

         environment.25

                  187.    On May 25, 2016, the EPA released a lifetime health advisory (HAs) and health

         effects support documents for PFOS and PFOA.26 See Fed. Register, Vol. 81, No. 101, May 25,

         2016. The EPA developed the HAs to assist governmental officials in protecting public health

         when PFOS and PFOA are present in drinking water. The EPA HAs identified the concentration

         of PFOS and PFOA in drinking water at or below which adverse health effects are not anticipated

         to occur over a lifetime of exposure at 0.07 ppb or 70 ppt. The HAs were based on peer-reviewed

         studies of the effects of PFOS and PFOA on laboratory animals (rats and mice) and were also

         informed by epidemiological studies of human populations exposed to PFOS. These studies

         indicate that exposure to PFOS and PFOA over these levels may result in adverse health effects,

         including:


             24
                Revisions to the Unregulated Contaminant Monitoring Regulation (UCMR 3) for Public Water
         Systems, 77 Fed. Reg: 26072 (May 2, 2012).
             25
                Blum A, Balan SA, Scheringer M, Trier X, Goldenman G, Cousins IT, Diamond M, Fletcher T,
         Higgins C, Lindeman AE, Peaslee G, de Voogt P, Wang Z, Weber R. 2015. The Madrid statement on
         poly- and perfluoroalkyl substances (PFASs). Environ Health Perspect 123:A107–A111;
         http://dx.doi.org/10.1289/ehp.1509934.
             26
                See Fed. Register, Vol. 81, No. 101, May 25, 2016, Lifetime Health Advisories and Health Effects
         Support Documents for Perfluorooctanoic Acid and Perfluorooctane Sulfonate.
                                                           32


                                                       37 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                              INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 34 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                    a. Developmental effects to fetuses during pregnancy or to breastfed infants (e.g., low
                       birth weight, accelerated puberty, skeletal variations);

                    b. Cancer (testicular and kidney);

                    c. Liver effects (tissue damage);

                    d. Immune effects (e.g., antibody production and immunity);

                    e. Thyroid disease and other effects (e.g., cholesterol changes).

                 188.   In addition, PFOS and PFOA are hazardous materials because they pose a “present

         or potential threat to human health.”27

                 189.   In 2016, the National Toxicology Program of the United States Department of

         Health and Human Services (“NTP”) and the International Agency for Research on Cancer

         (“IARC”) both released extensive analyses of the expanding body of research regarding the

         adverse effects of PFCs. The NTP concluded that both PFOA and PFOS are “presumed to be an

         immune hazard to humans” based on a “consistent pattern of findings” of adverse immune effects

         in human (epidemiology) studies and “high confidence” that PFOA and PFOS exposure was

         associated with suppression of immune responses in animal (toxicology) studies.28

                 190.   IARC similarly concluded that there is “evidence” of “the carcinogenicity of . . .

         PFOA” in humans and in experimental animals, meaning that “[a] positive association has been

         observed between exposure to the agent and cancer for which a causal interpretation is . . .

         credible.”29



            27
                Id.; see also National Ass'n for Surface Finishing v. EPA, 795 F.3d 1, 3, 6 (D.C. Cir. 2015)
         (referring to PFOS as a “toxic compound” and a “hazardous chemical.”).
             28
                See U.S. Dep’t of Health and Human Services, Nat’l Toxicology Program, NTP Monograph:
         Immunotoxicity Associated with Exposure to Perfluorooctanoic Acid or Perfluorooctane Sulfonate (Sept.
         2016), at 1, 17, 19, available at
         https://ntp.niehs.nih.gov/ntp/ohat/pfoa_pfos/pfoa_pfosmonograph_508.pdf
             29
                See Int’l Agency for Research on Cancer, IARC Monographs: Some Chemicals Used as Solvents
         and in Polymer Manufacture (Dec. 2016), at 27, 97, available at
         http://monographs.iarc.fr/ENG/Monographs/vol110/mono110.pdf.
                                                          33


                                                      38 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                                INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 35 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                   191.   California has listed PFOA and PFOS in its Proposition 65 list as chemicals known

         to cause reproductive toxicity under the Safe Drinking Water and Toxic Enforcement Act of

         1986.30

                   192.   The United States Senate and House of Representatives passed the National

         Defense Authorization Act in November 2017, which included $42 Million to remediate PFC

         contamination from military bases, as well as devoting $7 Million toward the Investing in Testing

         Act, which authorizes the Center for Disease Control and Prevention (“CDC”) to conduct a study

         into the long-term health effects of PFOA and PFOS exposure.31 The legislation also required that

         the Department of Defense submit a report on the status of developing a new military specification

         for AFFF that did not contain PFOS or PFOA.32

                   193.   In June 2018, the Agency for Toxic Substances and Disease Registry (“ATSDR”)

         and EPA released a draft toxicological profile for PFOS and PFOA and recommended the drinking

         water advisory levels be lowered to 11 ppt for PFOA and 7 ppt for PFOS.33

                   194.   On February 20, 2020, the EPA announced a proposed decision to regulate PFOA

         and PFOS under the Safe Drinking Water Act, which the agency characterized as a “key milestone”

         in its efforts to “help communities address per- and polyfluoroalkyl substances (PFAS)

         nationwide.”34 Following a public comment period on its proposed decision, the EPA will decide


             30
                 California Office of Environmental Health Hazard Assessment, Chemicals Listed Effective Nov. 10,
         2017 as Known to the State of California to Cause Reproductive Toxicity: Perfluorooctanoic Acid
         (PFOA) and Perfluorooctane Sulfonate (PFOS), Nov. 9, 2017, available at
         https://oehha.ca.gov/proposition-65/crnr/chemicals-listed-effective-november-10-2017-known-state-
         california-cause.
              31
                 National Defense Authorization Act for Fiscal Year 2018, H.R. 2810, 115th Congress (2017),
         available at https://www.congress.gov/115/plaws/publ91/PLAW-115publ91.pdf.
              32
                 Id.; see also U.S. Department of Defense, Alternatives to Aqueous Film Forming Foam Report to
         Congress, June 2018, available at https://www.denix.osd.mil/derp/home/documents/alternatives-to-
         aqueous-film-forming-foam-report-to-congress/.
              33
                 ATSDR, Toxicological Profile for Perfluoroalkyls: Draft for Public Comment (June 2018),
         available at https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf.
              34
                 Press Release, EPA Announces Proposed Decision to Regulate PFOA and PFOS in Drinking
                                                           34


                                                       39 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                              INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 36 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         whether to move forward with the process of establishing a national primary drinking water

         regulation for PFOA and PFOS.

                E.      AFFF Containing PFOS and PFOA Is Fungible and Commingled in the
                        Groundwater

                195.    AFFF containing PFOS and/or PFOA, once it has been released to the environment,

         lacks characteristics that would enable identification of the company that manufactured that

         particular batch of AFFF or chemical feedstock.

                196.    A subsurface plume, even if it comes from a single location, such as a retention

         pond or fire training area, originates from mixed batches of AFFF and chemical feedstock coming

         from different manufacturers.

                197.    Because precise identification of the specific manufacturer of any given

         AFFF/Component Product that was a source of the PFAS found in and around the Village of

         Johnson City, New York is nearly impossible, given certain exceptions, Plaintiff must pursue all

         Defendants, jointly and severally.

                198.    Defendants are also jointly and severally liable because they conspired to conceal

         the true toxic nature of PFOS and PFOA, to profit from the use of AFFF/Component Products

         containing PFOS and PFOA, at Plaintiff’s expense, and to attempt to avoid liability.

                        MARKET SHARE LIABILITY, ALTERNATIVE LIABILITY,
                         CONCERT OF ACTION, AND ENTERPRISE LIABILITY

                199.    Defendants in this action are manufacturers that control a substantial share of the

         market for AFFF/Component Products containing PFOS, PFOA, and/or their chemical precursors

         in the United States and are jointly responsible for the contamination of the groundwater in and

         around the Village of Johnson City, New York. Market share liability attaches to all Defendants


         Water, Feb. 20, 2020, available at https://www.epa.gov/newsreleases/epa-announces-proposed-decision-
         regulate-pfoa-and-pfos-drinking-water.
                                                          35


                                                      40 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                             INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 37 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         and the liability of each should be assigned according to its percentage of the market for

         AFFF/Component Products at issue in this Complaint.

                200.    Because PFAS is fungible, it is impossible to identify the exact Defendant who

         manufactured any given AFFF/Component Product containing PFOS, PFOA, and/or their

         chemical precursors found free in the air, soil or groundwater, and each of these Defendants

         participated in a territory-wide and U.S. national market for AFFF/Component Products during

         the relevant time.

                201.    Concert of action liability attaches to all Defendants, each of which participated in

         a common plan to commit the torts alleged herein and each of which acted tortiously in pursuance

         of the common plan to knowingly manufacture and sell inherently dangerous AFFF/Component

         Products containing PFOS, PFOA, and/or their chemical precursors.

                202.    Enterprise liability attaches to all the named Defendants for casting defective

         products into the stream of commerce.

                                               CAUSES OF ACTION

                                                  COUNT I:
                                              DEFECTIVE DESIGN

                203.    Plaintiff adopts, realleges, and incorporates the allegations in the preceding

         paragraphs and further alleges the following:

                204.    As manufacturers of AFFF/Component Products containing PFOS, PFOA, and/or

         their chemical precursors, Defendants owed a duty to all persons whom its products might

         foreseeably harm, including Plaintiff, not to market any product which is unreasonably dangerous

         in design for its reasonably anticipated use.

                205.    Defendants’ AFFF/Component Products were unreasonably dangerous for their

         reasonably anticipated uses for the following reasons:

                                                            36


                                                         41 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                              INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 38 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                    a. PFAS causes extensive groundwater contamination, even when used in its foreseeable
                       and intended manner;

                    b. Even at extremely low levels, PFAS render drinking water unfit for consumption;

                    c. PFAS poses significant threats to public health; and

                    d. PFAS create real and potential environmental damage.

                206.    Defendants knew of these risks and failed to use reasonable care in the design of

         their AFFF/Component Products.

                207.    AFFF containing PFOS, PFOA, and/or their chemical precursors poses a greater

         danger to the environment and to human health than would be expected by ordinary persons such

         as Plaintiff and the general public.

                208.    At all times, Defendants were capable of making AFFF/Component Products that

         did not contain PFOS, PFOA, and/or their chemical precursors. Thus, reasonable alternative

         designs existed which were capable of preventing Plaintiff's injuries.

                209.    The risks posed by AFFF containing PFOS, PFOA, and/or their chemical

         precursors far outweigh the products’ utility as a flame-control product.

                210.    The likelihood that Defendants’ AFFF/Component Products would be spilled,

         discharged, disposed of, or released into the environment and contaminate Plaintiff’s drinking

         water supplies outweighed any burden on Defendants to adopt an alternative design, and

         outweighed the adverse effect, if any, of such alternative design on the utility of the product.

                211.    As a direct and proximate result of Defendants’ unreasonably dangerous design,

         manufacture, and sale of AFFF/Component Products containing PFOS, PFOA, and/or their

         chemical precursors, Plaintiff’s wells have become contaminated with PFAS, causing Plaintiff to

         incur costs and damages.




                                                          37


                                                      42 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                                 INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 39 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                   212.   Defendants knew that it was substantially certain that their acts and omissions

         described above would contaminate the groundwater, leading to the contamination of drinking water

         supplies, including those of Plaintiff. Defendants committed each of the above-described acts and

         omissions knowingly, willfully, and/or with fraud, oppression, or malice, and with conscious and/or

         reckless disregard for Plaintiff's customers’ health and safety, and/or Plaintiff’s property rights.

                                                    COUNT 2:
                                                FAILURE TO WARN

                   213.   Plaintiff adopts, realleges, and incorporates the allegations in the preceding

         paragraphs and further alleges the following:

                   214.   As manufacturers of AFFF/Component Products containing PFOS, PFOA, and/or

         their chemical precursors, Defendants had a duty to provide adequate warnings of the risks of these

         products to all persons whom its product might foreseeably harm, including Plaintiff and the

         public.

                   215.   Defendants’ AFFF/Component Products were unreasonably dangerous for their

         reasonably anticipated uses for the following reasons:

                      a. PFAS cause extensive groundwater contamination, even when used in their
                         foreseeable and intended manner;

                      b. Even at extremely low levels, PFAS render drinking water unfit for consumption;

                      c. PFAS pose significant threats to public health; and

                      d. PFAS create real and potential environmental damage.

                   216.   Defendants knew of the health and environmental risks associated with their

         AFFF/Component Products, and failed to provide a warning that would lead an ordinary

         reasonable user or handler of a product to contemplate the dangers associated with their products

         or an instruction that would have avoided Plaintiff's injuries.



                                                            38


                                                         43 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                              INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 40 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                217.    Despite Defendants’ knowledge of the environmental and human health hazards

         associated with the use and/or disposal of their AFFF/Component Products in the vicinity of drinking

         water supplies, including PFAS contamination of public drinking supplies and private wells,

         Defendants failed to issue any warnings, instructions, recalls, or advice regarding their

         AFFF/Component Products to Plaintiff, governmental agencies or the public.

                218.    As a direct and proximate result of Defendants’ failure to warn, Plaintiff’s wells have

         become contaminated with PFAS, causing Plaintiff to incur costs and damages.

                219.    Defendants knew that it was substantially certain that their acts and omissions

         described above would contaminate the groundwater, leading to the contamination of drinking

         water supplies, including those of Plaintiff. Defendants committed each of the above-described

         acts and omissions knowingly, willfully, and/or with fraud, oppression, or malice, and with

         conscious and/or reckless disregard for Plaintiff's customers’ health and safety, and/or Plaintiff’s

         property rights.

                                                   COUNT 3:
                                                  NEGLIGENCE

                220.    Plaintiff adopts, realleges, and incorporates the allegations in the preceding

         paragraphs and further alleges the following:

                221.    As manufacturers of AFFF/Component Products containing PFOS, PFOA, and/or

         their chemical precursors, Defendants owed a duty to Plaintiff and to all persons whom its products

         might foreseeably harm and to exercise due care in the formulation, manufacture, sale, labeling,

         warning, and use of PFAS-containing AFFF.

                222.    Defendants owed a duty to Plaintiff to act reasonably and not place inherently

         dangerous AFFF/Component Products into the marketplace when its release into the air, soil, and

         water was imminent and certain.


                                                            39


                                                         44 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                               INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 41 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                 223.    Defendants knew or should have known that PFAS were leaching from AFFF used

         for fire protection, training, and response activities.

                 224.    Defendants knew or should have known that PFAS are highly soluble in water,

         highly mobile, extremely persistent in the environment, and high likely to contaminate water

         supplies if released into the environment.

                 225.    Defendants knew or should have known that the manner in which they were

         designing, manufacturing, marketing, distributing, and selling their AFFF/Component Products

         would result in the contamination of groundwater, leading to the contamination of drinking water

         supplies, including those of Plaintiff.

                 226.    Despite the fact that Defendants knew or should have known that PFAS are toxic,

         can contaminate water resources and are carcinogenic, Defendants negligently:

                     a. designed, manufactured, formulated, handled, labeled, instructed, controlled,
                        marketed, promoted, and/or sold AFFF/Component Products containing PFOS,
                        PFOA, and/or their chemical precursors;

                     b. issued deficient instructions on how their AFFF/Component Products should be used
                        and disposed of, thereby permitting PFAS to contaminate the groundwater in and
                        around the Village of Johnson City, New York;

                     c. failed to recall and/or warn the users of their AFFF/Component Products of the
                        dangers of groundwater contamination as a result of standard use and disposal of their
                        products;

                     d. failed and refused to issue the appropriate warning and/or recalls to the users of their
                        AFFF/Component Products; and

                     e. failing to take reasonable, adequate, and sufficient steps or actions to eliminate,
                        correct, or remedy any contamination after it occurred.

                 227.    The magnitude of the burden on the Defendants to guard against this foreseeable

         harm to Plaintiff was minimal, as the practical consequences of placing this burden on the

         Defendants amounted to a burden to provide adequate instructions, proper labeling, and sufficient

         warnings about their AFFF/Component Products.

                                                           40


                                                       45 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                              INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 42 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                 228.       As manufacturers, Defendants were in the best position to provide adequate

         instructions, proper labeling, and sufficient warnings about their AFFF/Component Products, and

         to take steps to eliminate, correct, or remedy any contamination they caused.

                 229.       As a direct and proximate result of Defendants’ negligence, Plaintiff’s wells have

         been contaminated with PFAS, causing Plaintiff to incur costs and damages.

                 230.       Defendants knew that it was substantially certain that their acts and omissions

         described above would contaminate the groundwater, leading to the contamination of drinking

         water supplies, including those of Plaintiff. Defendants committed each of the above-described

         acts and omissions knowingly, willfully, and/or with fraud, oppression, or malice, and with

         conscious and/or reckless disregard for Plaintiff's customers’ health and safety, and/or Plaintiff’s

         property rights.

                                                       COUNT 4:
                                                       TRESPASS

                 231.       Plaintiff adopts, realleges, and incorporates the allegations in the preceding

         paragraphs and further alleges the following:

                 232.       Plaintiff is the owner, operator, and actual possessor of real property and

         improvements used for collecting drinking water.

                 233.       Defendants    designed,   manufactured,     distributed,   marketed,   and   sold

         AFFF/Component Products with the actual knowledge and/or substantial certainty that AFFF

         containing PFOS, PFOA, and/or their chemical precursors would, through normal use, release

         PFAS that would migrate into groundwater, causing contamination.

                 234.       Defendants negligently, recklessly, and/or intentionally designed, manufactured,

         distributed, marketed, and sold AFFF/Component Products in a manner that caused PFAS to

         contaminate Plaintiff's property.


                                                            41


                                                         46 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                                INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 43 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                   235.     As a direct and proximate result of Defendants’ trespass, Plaintiff has suffered and

         continues to suffer property damage requiring investigation, remediation, and monitoring costs.

                   236.     Defendants knew that it was substantially certain that their acts and omissions

         described above would threaten public health and cause extensive contamination of property,

         including groundwater collected for drinking. Defendants committed each of the above-described

         acts and omissions knowingly, willfully, and/or with fraud, oppression, or malice, and with

         conscious and/or reckless disregard for the health and safety of others, and for Plaintiff's property

         rights.

                                             COUNT 5:
                          ACTUAL FRAUDULENT TRANSFER (DuPont and Chemours Co.)

                   237.     Plaintiff adopts, realleges, and incorporates the allegations in the preceding

         paragraphs and further alleges the following:

                   238.     By means of the Spinoff described above, Chemours Co. and DuPont (the

         “Fraudulent Transfer Defendants”) caused Chemours Co. to transfer valuable assets to DuPont,

         including but not limited to the $3.9 billion dividend (the “Transfers”), while simultaneously

         assuming significant liabilities (the “Assumed Liabilities”).

                   239.     The Transfers and Assumed Liabilities were made for the benefit of DuPont.

                   240.     At the time that the Transfers were made and the Liabilities were assumed, and

         until the Spinoff was complete, DuPont was in a position to, and in fact did, control and dominate

         Chemours Co.

                   241.     The Fraudulent Transfer Defendants made the Transfers and incurred the Assumed

         Liabilities with the actual intent to hinder, delay, and defraud the creditors or future creditors of

         Chemours Co.




                                                             42


                                                         47 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                              INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 44 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                 242.   Plaintiff has been harmed as a result of the conduct of the Fraudulent Transfer

         Defendants.

                 243.   Plaintiff is entitled to avoid the Transfers and to recover property or value

         transferred to DuPont.

                                       COUNT 6:
                 CONSTRUCTIVE FRAUDULENT TRANSFER (DuPont and Chemours Co.)

                 244.   Plaintiff adopts, realleges, and incorporates the allegations in the preceding

         paragraphs and further alleges the following:

                 245.   Chemours Co. did not receive reasonably equivalent value from DuPont in exchange

         for the Transfers and Assumed Liabilities.

                 246.   Each of the Transfers and the assumption of the Assumed Liabilities by Chemours

         Co. was made to or for the benefit of DuPont.

                 247.   At the time that the Transfers were made and the Assumed Liabilities were assumed,

         and until the Spinoff was complete, DuPont was in a position to, and in fact did, control and dominate

         Chemours Co.

                 248.   The Fraudulent Transfer Defendants made the Transfers and assumed the Assumed

         Liabilities when Chemours Co. was engaged or about to be engaged in a business for which its

         remaining assets were unreasonably small in relation to its business.

                 249.   Chemours Co. was insolvent or in contemplation of insolvency at the time of the

         Transfers, or became insolvent as a result of the Transfers and its assumption of the Assumed

         Liabilities.

                 250.   At the time that the Transfers were made and Chemours Co. assumed the Assumed

         Liabilities, the Fraudulent Transfer Defendants intended to incur, or believed or reasonably should

         have believed, that Chemours Co. would incur debts beyond its ability to pay as they became due.


                                                            43


                                                         48 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                            INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 45 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                 251.   Plaintiff has been harmed as a result of the Transfers.

                 252.   Plaintiff is entitled to avoid the Transfers and to recover property or value

         transferred to DuPont.

                                      COUNT 7:
          MARKET SHARE LIABILITY, ALTERNATIVE LIABILITY, CONCERT OF ACTION,
                                ENTERPRISE LIABILITY

                 253.   Plaintiff adopts, realleges, and incorporates the allegations in the preceding

         paragraphs and further alleges the following

                 254.   Defendants in this action are manufacturers that control a substantial share of the

         market for AFFF/Component Products in the United States and are jointly responsible for the

         contamination of Plaintiff’s and the affected areas’ groundwater supply and for causing the

         damages and injuries complained of in this Complaint.

                 255.   Market share liability attaches to all Defendants and the liability of each should be

         assigned according to its percentage of the market for AFFF/Component Products at issue in this

         Complaint.

                 256.   Because PFAS are fungible, it is impossible to identify the exact Defendant who

         manufactured any given AFFF/Component Product that contained the PFAS found free in the

         groundwater, and, each of these Defendants participated in a state-wide and national market for

         AFFF/Component Products during the relevant time.

                 257.   Concert of action liability attaches to all Defendants, each of which participated in

         a common plan to commit the torts alleged herein and each of which acted tortuously in pursuance

         of the common plan to knowingly manufacture and sell inherently dangerous AFFF containing

         PFAS.

                 258.   Enterprise liability attaches to all of the named Defendants for casting defective

         products into the stream of commerce.
                                                           44


                                                        49 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                            INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 46 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                                                   COUNT 8:
                                              PUNITIVE DAMAGES

                259.    Plaintiff adopts, realleges, and incorporates the allegations in the preceding

         paragraphs and further alleges the following:

                260.    Defendants engaged in willful, wanton, malicious, and or/reckless conduct that

         caused the foregoing damage to Plaintiff and its customers, disregarding their protected rights.

                261.    Defendants’ willful, wanton, malicious, and/or reckless conduct includes but is not

         limited to Defendants’ failure to take all reasonable measures to ensure PFAS would not be

         released into the environment and inevitably contaminate Plaintiffs’ potable water supply wells.

                262.    Defendants have caused great harm to Plaintiff, acting with implied malice and an

         outrageously conscious disregard for Plaintiff's rights and public safety, such that the imposition

         of punitive damages is warranted.

                                                  COUNT 9:
                                               PUBLIC NUISANCE

                263.    Plaintiff adopts, realleges, and incorporates the allegations in the preceding

         paragraphs and further alleges the following:

                264.    As manufacturers of AFFF/Component Products containing PFAS, including but

         not limited to PFOS, PFOA, and/or their chemical precursors, Defendants owed a duty to Plaintiff

         and to all persons whom its products might foreseeably harm and to exercise due care in the

         formulation, manufacture, sale, marketing, labeling, advertising, warning, and use of PFAS-

         containing AFFF.

                265.    Defendants owed a duty to Plaintiff to act reasonably and not place inherently

         dangerous AFFF/Component Products into the marketplace when its release into the air, soil, and

         water was imminent and certain.



                                                            45


                                                         50 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                              INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 47 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                266.    Defendants knew or should have known that PFAS from AFFF used for fire

         protection, training, and response activities would enter into the environment, including

         groundwater and groundwater sources located at, beneath or nearby the place it was so used.

                267.    Defendants knew or should have known that PFAS are highly soluble in water,

         highly mobile, extremely persistent in the environment, and high likely to contaminate water

         supplies if released into the environment.

                268.    Defendants knew or should have known that the manner in which they were

         designing, manufacturing, marketing, distributing, and selling their AFFF/Component Products

         would result in injury and damage, including PFAS contamination of groundwater and drinking

         and potable water supply wells.

                269.    Despite the fact that Defendants knew or should have known that PFAS are toxic,

         can contaminate water resources and are carcinogenic, Defendants negligently:

                    a. designed, manufactured, formulated, handled, labeled, instructed, controlled,
                       marketed, promoted, advertised, and/or sold AFFF/Component Products containing
                       PFAS, including but not limited to PFOS, PFOA, and/or their chemical precursors;

                    b. issued deficient instructions and precautions on how their AFFF/Component Products
                       should be used and disposed of, thereby permitting PFAS to contaminate Plaintiff’s
                       water systems in New York;

                    c. failed to recall and/or warn the possessors and users of their AFFF/Component
                       Products of the dangers of groundwater contamination as a result of standard use and
                       disposal of their products;

                    d. failed and refused to issue the appropriate warning and/or recalls to the possessors and
                       users of their AFFF/Component Products;

                    e. failing to take reasonable, adequate, and sufficient steps or actions to eliminate,
                       correct, or remedy any contamination after it occurred; and

                    f. otherwise being negligent, careless, or reckless in their respective design,
                       manufacture, formulation, handling, labeling, warning, instructions marketing,
                       promotion, advertising and/or sale of AFFF/Component Products containing PFAS,
                       including but not limited to PFOS, PFOA, and/or their chemical precursors.


                                                          46


                                                      51 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                                INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 48 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                270.    As manufacturers, Defendants were in the best position to provide a safe and

         suitable product with adequate instructions, proper labeling, and sufficient warnings about their

         AFFF/Component Products, and to take steps to eliminate, correct, or remedy any contamination

         they caused.

                271.    Defendants knew that it was substantially certain that their acts and omissions

         described above would inevitably result in the contamination of the Plaintiff’s water systems in

         New York.

                272.    As a direct result of Defendants’ acts and omissions and the resulting

         contamination, Plaintiff has incurred the significant expenses and costs described above.

                273.    Defendants committed each of the above-described acts and omissions knowingly,

         willfully, and/or with fraud, oppression, or malice, and with conscious and/or reckless disregard

         for Plaintiff's health and safety, and/or property rights.

                                                   COUNT 10:
                                               PRIVATE NUISANCE

                274.    Plaintiff adopts, realleges, and incorporates the allegations in the preceding

         paragraphs and further alleges the following:

                275.    Defendants’ intentional, negligent, and/or reckless conduct, as alleged herein, has

         resulted in contamination of Plaintiff’s water systems in Vermont with PFAS, human carcinogens

         that cause adverse human health effects.

                276.    Defendants’     manufacture,      distribution,   sale,   supply,   and   marketing   of

         AFFF/Component Products containing PFAS, including but not limited to PFOS, PFOA, and/or their

         chemical precursors, was unreasonable because Defendants had knowledge of the unique and

         dangerous chemical properties of PFAS and knew that contamination of groundwater supply wells




                                                            47


                                                         52 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                                INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 49 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         was substantially certain to occur, but failed to provide adequate warnings of, or take any other

         precautionary measures to mitigate, those hazards.

                 277.       The contamination caused, contributed to, and/or maintained by Defendants

         substantially and unreasonably interfered and continues to interfere with Plaintiff’s use and enjoyment

         of its property.

                 278.       Each Defendant has caused, contributed to, and/or maintained such nuisance, and is a

         substantial contributor to such nuisance.

                 279.       As a direct and proximate result of Defendants’ acts and omissions as alleged herein,

         Plaintiff has suffered, is suffering, and will continue to suffer substantial damages related to PFAS

         contamination of the Impacted Systems, including but not limited to devaluation, capital costs, legal

         costs, and sampling costs.

                 280.       Defendants knew it was substantially certain that their acts and omissions described

         above would cause injury and damage, including PFAS contamination of Plaintiff’s groundwater

         supplies. Defendants committed each of the above-described acts and omissions knowingly, willfully,

         and with oppression, fraud, and/or malice. Such conduct was performed to promote sales of AFFF,

         in conscious disregard to the probable dangerous consequences of that conduct and its reasonably

         foreseeable impacts on groundwater resources, public health and welfare. Therefore, Plaintiff requests

         an award of punitive damages in an amount sufficient to punish these Defendants and that fairly

         reflects the aggravating circumstances alleged herein.

                 281.       Defendants are jointly and severally liable for all such damages, and Plaintiff is

         entitled to recover all such damages and other relief as set forth below.




                                                             48


                                                         53 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                              INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 50 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




                                               PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff, the Village of Johnson City, demands judgment against

         Defendants, and each of them, jointly and severally, and requests the following relief from the

         Court:

                     a. compensatory damages according to proof including, but not limited to:

                                 i. costs and expenses related to the past, present, and future investigation,
                                    sampling, testing, and assessment of the extent of PFAS contamination
                                    of Plaintiff’s drinking water sources and wells;

                                 ii. costs and expenses related to past, present, and future treatment and
                                     remediation of PFAS contamination at Plaintiffs’ wells; and

                                 iii. costs and expenses related to past, present, and future installation and
                                      maintenance of filtration systems to assess and evaluate PFAS at
                                      Plaintiff’s wells;

                                 iv. costs and expenses related to infrastructure modifications, contingency
                                     planning, public notice and outreach and any other past, present and
                                     future actions taken by Plaintiff to address PFAS contamination.

                     b. an order barring the transfer of DuPont’s liabilities for the claims brought in this

                         Complaint;

                     c. an award of punitive damages in an amount sufficient to deter Defendants’ similar

                         wrongful conduct in the future;

                     d. an award of consequential damages;

                     e. an order for an award of attorney fees and costs, as provided by law;

                     f. an award of pre-judgment and post-judgment interest as provided by law; and

                     g. an order for such other relief the Court deems just and proper.



                                           DEMAND FOR JURY TRIAL

                  Plaintiff, the Village of Johnson City, demands a trial by jury of all issues so triable as a

         matter of right.
                                                           49


                                                       54 of 55
FILED: BROOME COUNTY CLERK 07/23/2021 12:28 PM                                INDEX NO. EFCA2021001849
NYSCEF DOC. NO. Case
                1    3:21-cv-00927-TJM-ML Document 2 Filed 08/17/21 Page 51 of NYSCEF:
                                                                     RECEIVED  51      07/23/2021




         Dated: New York, NY
            July 23, 2021

                                             Respectfully submitted,

                                             NAPOLI SHKOLNIK, PLLC

                                             By: /s/ Patrick J. Lanciotti
                                             Patrick J. Lanciotti, Esq.
                                             360 Lexington Avenue, 11th Fl.
                                             New York, New York 10017
                                             (212) 397-1000
                                             PLanciotti@napolilaw.com




                                               50


                                            55 of 55
